Mr. Justice Carter delivered the opinion of the court: This is an appeal of Marie A. Raithel from the judgment of the county court of Cook county rendered on the hearing of the application of the county collector for judgment against her property for taxes for the year 1915. The objections to the taxes in this case are in the main the same objections that were urged in the case of People v. Day, (ante, p. 543.) The other objections raised here that were not raised in People v. Day, supra, were raised in People v. Huey, (ante, p. 561.) The points urged in the briefs and arguments of the respective parties in those two cases, taken together, are substantially the same on all points as those urged in the briefs and arguments in this case. The decisions in those cases are therefore decisive on the questions raised here. For the reasons given in the opinions in those cases the judgment is affirmed in part and reversed in part and the cause remanded. Reversed in part and remanded.